DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki Zenhiko (JP 2011179638 A) (hereinafter Zenhiko).
Regarding claim 1, Zenhiko anticipates a manufacturing method for a tank, the manufacturing method manufacturing the tank by winding fibers impregnated with a resin in a plurality of layers around an outer circumference of a liner having a body part and dome parts provided at both ends of the body part, the manufacturing method comprising:


wherein when laminating the hoop layers, a temperature of end portions of the body part adjacent to the dome parts is set lower than a temperature of a remaining portion of the body part, the remaining portion being a portion of the body part other than the end portions (¶0020-0021).
Regarding claim 2, Zenhiko anticipates wherein the resin is an epoxy resin (¶0019). 
Regarding claim 3, Zenhiko anticipates wherein when laminating the hoop layers, the temperature of the end portions of the body part adjacent to the dome parts is set at 16 °C or less (¶0021). 
Regarding claim 4, Zenhiko anticipates wherein when laminating the hoop layers, the temperature of the end portions of the body part adjacent to the dome parts is set at 16 °C or less and 5 °C or more (¶0021). 
Regarding claim 5, Zenhiko anticipates wherein when laminating the hoop layers, the temperature of the remaining portion of the body part is set at 20 °C or more and 25 °C or less (¶0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenhiko as applied to claims 1-5 above, and further in view of Kaneko et al. (US Pub. NO.: 2013/0087567 A1) (hereinafter Kaneko).
Regarding claim 6, the limitation of claim 1 are taught by Zenhiko. Zenhiko is silent about limitations of claim 6. 
Kaneko discloses a method of manufacturing a tank. The method discloses when laminating the hoop layers, the fibers are hoop-wound from a first end portion of the end portions of the body part to a second end portion of the end portions of the body part such 
It would have been obvious to a person of ordinary skill in the art at the time of invention to use the hoop winding method as taught Kaneko within the method of manufacturing a tank as taught by Zenhiko. The benefit of doing so would have been to provide a tank that prevents a decrease of the strength of a high-pressure tank, while reducing the amount of fibers used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746